The plaintiffs’ causes of action against the Metropolitan Transportation Authority and the Long Island Rail Road were time barred (see, Public Authorities Law § 1266 [5]; § 1276 [2]; Burgess v Long Is. R. R. Auth., 79 NY2d 777), and there is no basis in the record upon which to estop these defendants from asserting the limitations defense (see, Zaiman v Metropolitan Tr. Auth., 186 AD2d 555). Moreover, the plaintiffs are not entitled to amend their notice of claim, summons, and complaint nunc pro tunc to include the New York City Transit Authority as a defendant (see, Nowinski v City of New York, 189 AD2d 674).
The evidence submitted by the City of New York (hereinafter the City) was sufficient to establish prima facie entitlement to dismissal of the complaint insofar as asserted against it, and the affirmation of the plaintiffs’ attorney submitted in opposition to the City’s motion for summary judgment was insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562)..
We have reviewed the plaintiffs’ remaining contentions and *575find them to be without merit. Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.